Name: Commission Decision (EU) 2018/666 of 27 April 2018 amending Decision 2014/312/EU as regards the period of validity of the ecological criteria for the award of the EU Ecolabel for indoor and outdoor paints and varnishes (notified under document C(2018) 2479) (Text with EEA relevance. )
 Type: Decision
 Subject Matter: technology and technical regulations;  marketing;  chemistry;  environmental policy
 Date Published: 2018-05-02

 2.5.2018 EN Official Journal of the European Union L 111/2 COMMISSION DECISION (EU) 2018/666 of 27 April 2018 amending Decision 2014/312/EU as regards the period of validity of the ecological criteria for the award of the EU Ecolabel for indoor and outdoor paints and varnishes (notified under document C(2018) 2479) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 66/2010 of the European Parliament and of the Council of 25 November 2009 on the EU Ecolabel (1), and in particular Article 8(2) thereof, After consulting the European Union Ecolabelling Board, Whereas: (1) The validity of the current ecological criteria for the award of the EU Ecolabel for indoor and outdoor paints and varnishes, and of the related assessment and verification requirements, set out in Commission Decision 2014/312/EU (2) expires on 28 May 2018. (2) An assessment has been carried out confirming the relevance and appropriateness of the current ecological criteria, as well as of the related assessment and verification requirements, established by Decision 2014/312/EU. It is therefore appropriate to prolong the period of validity of those criteria and assessment and verification requirements. (3) Decision 2014/312/EU should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 16 of Regulation (EC) No 66/2010, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 2014/312/EU is replaced by the following: Article 4 The ecological criteria for the product group indoor and outdoor paints and varnishes  and the related assessment and verification requirements shall be valid until 31 December 2022.. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 April 2018. For the Commission Karmenu VELLA Member of the Commission (1) OJ L 27, 30.1.2010, p. 1. (2) Commission Decision 2014/312/EU of 28 May 2014 establishing the ecological criteria for the award of the EU Ecolabel for indoor and outdoor paints and varnishes (OJ L 164, 3.6.2014, p. 45).